2:19-cv-02242-CSB-EIL # 1-1   Page 1 of 2                                     E-FILED
                                            Tuesday, 10 September, 2019 09:57:18 AM
                                                         Clerk, U.S. District Court, ILCD
       2:19-cv-02242-CSB-EIL # 1-1             Page 2 of 2



                                 COUNSEL FOR PLAINTIFFS

Dr. Ann Olivarius                                      Jonathan Little
McALLISTER OLIVARIUS                                   SAEED & LITTLE LLP
63 Putnam Street                                       #189 - 133 W Market St
Saratoga Springs, New York 12866                       Indianapolis, IN 46204
Telephone: (518) 633-4775                              Telephone: (812) 320-3367
E-mail: aolivarius@mcolaw.com                          E-mail: jon@sllawfirm.com
LEAD ATTORNEY TO BE NOTICED

Dr. John F.O. McAllister                               Jessica Wegg
McALLISTER OLIVARIUS                                   SAEED & LITTLE LLP
63 Putnam Street                                       #189 - 133 W Market St
Saratoga Springs, New York 12866                       Indianapolis, IN 46204
Telephone: (518) 633-4775                              Telephone: (812) 320-3367
E-mail: jmcallister@mcolaw.com                         E-mail: jessica@sllawfirm.com

Alison Wilkinson
McALLISTER OLIVARIUS
63 Putnam Street
Saratoga Springs, New York 12866
Telephone: (518) 633-4775
E-mail: awilkinson@mcolaw.com


                          DESCRIPTION OF CAUSES OF ACTION
Plaintiffs state causes of action against former University of Illinois Urbana-Champaign Professor Gang
("Gary") Xu relating to his rapes, sexual assaults, attempted sexual assaults, battery, physical
violence, gender-motivated violence, and labor exploitation of his students, and for emotional distress
under the federal Trafficking Victims Protection Act (TVPA), 18 U.S.C. §§ 1589, 1590, 1591, and
1595; the Illinois Gender Violence Act, 740 ILCS § 82/5; the Illinois Trafficking Victims Protection
Act, 740 ILCS § 128/15; and the torts of intentional and negligent infliction of emotional distress.



                                             DEMAND
Plaintiffs demand:
    1. General, compensatory and special damages in an amount to be proven at trial;
    2. Unpaid wages in an amount to be proven at trial;
    3. Punitive and exemplary damages;
    4. Pre- and post-judgment interest;
    5. Reasonable attorney’s fees and costs; and
    6. Such other and further relief as the Court deems just and proper.
